[exhibit104exclusiveoption002.gif] [exhibit104exclusiveoption002.gif]





[exhibit104exclusiveoption004.gif] [exhibit104exclusiveoption004.gif]





[exhibit104exclusiveoption006.gif] [exhibit104exclusiveoption006.gif]





[exhibit104exclusiveoption008.gif] [exhibit104exclusiveoption008.gif]





[exhibit104exclusiveoption010.gif] [exhibit104exclusiveoption010.gif]





[exhibit104exclusiveoption012.gif] [exhibit104exclusiveoption012.gif]





[exhibit104exclusiveoption014.gif] [exhibit104exclusiveoption014.gif]





[exhibit104exclusiveoption016.gif] [exhibit104exclusiveoption016.gif]





[exhibit104exclusiveoption018.gif] [exhibit104exclusiveoption018.gif]



